Citation Nr: 0900028	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-25 990	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia, 
claimed as a nervous condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  But the RO in New 
York City, New York, has governing jurisdiction.  

As support for his claims, the veteran testified at a hearing 
at the RO in December 2007 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.

After reopening the claim for schizophrenia in this decision 
on the basis of new and material evidence, the Board is 
remanding this claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development 
before readjudicating this claim on the underlying merits.  
However, the Board is denying the petition to reopen the 
claim for residuals of a head injury.


FINDINGS OF FACT

1.  Evidence received since a June 1999 Board denial of 
service connection for residuals of a head injury is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate this claim.  

2.  However, evidence received since a July 2002 RO denial of 
service connection for schizophrenia is not duplicative or 
cumulative of evidence previously considered or relates to an 
unestablished fact necessary to substantiate the claim.  




CONCLUSIONS OF LAW

1.  The Board's June 1999 decision denying service connection 
for residuals of a head injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1100, 20.1104 (2008).   

2.  New and material evidence has not been received since 
that June 1999 Board decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The July 2002 RO decision denying service connection for 
a nervous condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 
(2008).   

4.  But new and material evidence has been received since 
that July 2002 RO decision to reopen this claim, including to 
the extent this claim is specifically for service connection 
for schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in 
September 2004 and March 2005, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist him 
in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



The Board also sees the RO issued those September 2004 and 
March 2005 VCAA notice letters prior to initially considering 
the petitions to reopen the veteran's previously denied, 
unappealed claims in May 2005 - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

As well, those September 2004 and March 2005 VCAA notice 
letters informed the veteran of what constituted new and 
material evidence to reopen these previously denied, 
unappealed claims.  He was informed that new evidence is 
evidence submitted to VA for the first time, which is not 
cumulative or tends to reinforce a previously established 
point.  He was informed that material evidence must pertain 
to the reason the claim was previously denied.  The September 
2004 letter further explained that his claim for a nervous 
condition was previously denied because there was no 
probative evidence showing this condition was related to his 
military service (i.e., service-connected).  The more recent 
March 2005 letter expounded on this by indicating his service 
records did not show treatment or a diagnosis of any mental 
condition, and that there also was no evidence indicating he 
was diagnosed with a psychosis (such as schizophrenia) within 
one year following his discharge from service.  Therefore, he 
has received the type of VCAA notice contemplated by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), insofar as apprising him of 
the specific reasons his claim was previously denied so he 
would have the opportunity to respond by providing evidence 
that would overcome these prior deficiencies.  See also VA 
Gen. Couns. Mem., para. 2, 3 (June 14, 2006), where VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.

Moreover, since the Board is reopening the claim for 
schizophrenia, regardless, any Kent deficiencies are 
ultimately inconsequential so at most non-prejudicial, i.e., 
harmless error.  See 38 C.F.R. § 20.1102.



An even more recent May 2007 VCAA letter discussed the 
downstream disability rating and effective date elements 
stemming from an underlying claim for service connection.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
But that letter pertained to issues not currently on appeal.

VCAA notice errors like this involving inadequate content or 
timing are presumed prejudicial unless VA rebuts this 
presumption by showing the errors will not affect the 
essential fairness of the adjudication.  To overcome this 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the veteran; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or, (3) that a benefit could not 
have been awarded as a matter of law.  Sanders v. Nicholson, 
487 F. 3d 881 (2007).  See also Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (both 
indicating that, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.)

Here, the veteran has been represented throughout his appeal 
by an accredited service organization, Disabled American 
Veterans (DAV), which therefore presumably is well aware of 
the requirements for reopening a previously denied, 
unappealed claim, for establishing underlying entitlement to 
service connection, and of the downstream disability rating 
and effective date elements of a claim.  The veteran and his 
representative also testified at a hearing in December 2007, 
making specific arguments as to why the claims should be 
reopened and service connection granted based on the 
requirements for obtaining this VA benefit.



So if there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, and his responses, he clearly has actual knowledge of 
the evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (2007), petition for cert. 
filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO obtained the veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and VA medical records.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

New and Material Evidence Claims

Although the RO determined in its July 2005 statement of the 
case (SOC) that new and material evidence had been presented 
to reopen the claim for service connection for residuals of a 
head injury, that decision is not binding on the Board.  The 
Board also must make this threshold preliminary 
determination, before proceeding further, because it affects 
the Board's jurisdiction to adjudicate the claim on the 
underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

If the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  

In June 1999, the Board denied the veteran's claim for 
service connection for residuals of a head injury.  He did 
not appeal that decision.  Therefore, it is final and binding 
on him based on the evidence then of record.  38 C.F.R. 
§ 20.1100.  When a rating decision issued by the RO is 
affirmed by the Board on appeal, the Board's decision 
subsumes the RO's decision.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1104 (2008).

In July 2002, the RO also denied the veteran's claim for 
service connection for schizophrenia.  And he did not appeal 
that decision, either, so it, too, is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2008).

This, in turn, means there must be new and material evidence 
since those final and binding decisions to reopen these 
claims and warrant further consideration of them on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As already explained, the Board must determine whether new 
and material evidence has been submitted since the June 1999 
Board decision and July 2002 RO decision, before proceeding 
further, because this preliminary determination affects the 
Board's legal jurisdiction to reach the underlying claims to 
adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).



If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

The veteran filed the petitions to reopen his claims in 
February and September 2004.  So under the revised standards 
(effective for petitions to reopen, as here, filed on or 
after August 29, 2001), new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the July 2002 RO decision denying 
service connection for a nervous condition consists of 
private treatment records, VA treatment records that do not 
pertain to the claimed disabilities, a statement from the 
veteran, and the transcript of his December 2007 Travel Board 
hearing.  

Evidence received since the June 1999 Board denial of service 
connection for residuals of a head injury consists of this 
evidence (above) and some additional private treatment 
records.  



With regards to the claim for service connection for 
residuals of a head injury, all the evidence mentioned is new 
in that it has not been submitted to VA before and, thus, 
never considered.  But this evidence is not also material 
because it does not pertain to the veteran's claim for a head 
injury - including, in particular, in terms of suggesting he 
has residuals of head trauma sustained coincident with his 
military service.  See, e.g., Hickson v. West, 11 Vet. App. 
374, 378 (1998).  Specifically, none of this evidence 
suggests he has mental illness from a head injury in service 
or that he has a diagnosis of residuals of a head injury.  So 
the evidence he has submitted since the Board's prior, final 
and binding denial of this claim is not both new and material 
and, therefore, insufficient to reopen this claim.  
38 U.S.C.A. § 5108.  

The veteran also is merely reiterating arguments he made 
prior to the Board previously denying this claim in June 
1999.  So this is not new evidence.  Cf. Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992)

In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply, and the petition to reopen 
this claim for residuals of a head injury must be denied.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

With regards to the veteran's claim for service connection 
for schizophrenia, however, one piece of evidence is not only 
new, but also material.  In June 2004, Dr. A. F., the 
veteran's private psychiatrist, stated the veteran had 
paranoid schizophrenia that began while he was in the 
military in 1973 and 1974.  This evidence is material because 
it indicates his mental disorder, in particular his 
psychosis, first manifested while he was in the military.  
See also 38 C.F.R. § 3.384 permitting VA adjudicators to 
presume a psychosis such as paranoid schizophrenia was 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
See, too, 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Hence, as there is new and material evidence concerning this 
claim for schizophrenia, this claim is reopened - albeit 
subject to the further development of this claim on remand.  
38 U.S.C.A. § 5108.


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for residuals of a 
head injury is denied.

However, as new and material evidence has been submitted, the 
claim for service connection for schizophrenia is reopened - 
subject to the further development of this claim on remand.


REMAND

As already discussed, in June 2004 Dr. A. F., the veteran's 
private psychiatrist, stated the veteran's paranoid 
schizophrenia began while he was in the military, in 1973 or 
1974.  

Additionally, Dr. S. O., a private physician, noted in 
November 1997 that the veteran began receiving treatment for 
schizophrenia in 1977.  He became a resident at a psychiatric 
care center in 1986.  

An etiological opinion has not been obtained to determine 
whether the veteran's schizophrenia is indeed attributable to 
his military service or, instead, the result of other 
unrelated factors.  And this medical nexus opinion is needed 
prior to readjudicating this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical nexus opinion indicating whether 
it is at least as likely as not that his 
schizophrenia is attributable to his 
military service - either initially 
manifesting in service or to a 
compensable degree of at least 10-percent 
disabling within the one-year presumptive 
period following his discharge.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims folder, including a complete 
copy of this decision and remand, must be 
made available to the examiner for review 
of the pertinent medical and 
other history - including, in 
particular, the June 2004 statement from 
Dr. A. F. and the November 1997 statement 
from Dr. S. O.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  



2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


